Citation Nr: 0924556	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board remanded the case to the RO for further development 
in July 2005. The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to adjudication of the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record with respect to the 
Veteran's claim reveals that further development is necessary 
before the Board can adjudicate the issue on appeal.

The Board notes that the issue of entitlement to service 
connection for diabetes mellitus, type II due to Agent Orange 
exposure was remanded by the Board in July 2005 for further 
development regarding the Veteran's contentions that while he 
served on the U.S.S. Ticonderoga he visited Vietnam and that 
he was exposed to Agent Orange on the ship.  As part of the 
RO's development on this issue, the RO contacted the Naval 
Historical Center.  The Naval Historical Center informed the 
RO in July 2007 that it was unable to locate documentation 
that verifies major U.S. Navy ships transported, stored or 
used herbicides, including Agent Orange, in Vietnam; however, 
if there was any documentation regarding transportation of 
Agent Orange, it would be in the ship's deck logs.  The Naval 
Historical Center referred the RO to contact the National 
Archives and Records Administration to review the deck logs 
of the U.S.S. Ticonderoga.  The Board observes that the RO 
did not contact the National Archives and Records 
Administration regarding the deck logs of the U.S.S. 
Ticonderoga.  As the RO was specifically referred to the 
National Archives and Records Administration in order to 
verify whether the Veteran was exposed to herbicides on the 
U.S.S. Ticonderoga, the Board finds that the RO has not made 
all reasonable efforts to help the Veteran obtain evidence 
necessary to substantiate his claim.  See 38 C.F.R. § 3.159 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should request the Veteran to 
provide the specific dates (within a 
60-day period) of when he visited 
Vietnam and the destinations in Vietnam 
he visited.  The veteran should be 
advised that this information is 
necessary in order for VA to verify his 
contention that he visited Vietnam. 

2.	Thereafter, whether or not the Veteran 
responds to the above request, the RO 
should send a request to the National 
Archives and Records Administration 
(National Archives) for the ship deck 
logs from the U.S.S. Ticonderoga for 
the dates specified by the Veteran or 
between September 1968 and July 1970.  
The deck logs should be reviewed to 
determine whether the ship transported 
stored or used herbicides including 
Agent Orange.  In the event of a 
negative response, the RO should inform 
the Veteran of such, and provide the 
details of what it had requested the 
National Archives to research.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for diabetes mellitus, type 
II.  If the benefit sought on appeal 
remains denied, the RO should provide 
the Veteran and his representative with 
a supplemental statement of the case 
and the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




